            Case 4:20-cv-00064-JM Document 78 Filed 03/16/21 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

WILLIE J. STARR,
ADC #109194                                                                               PLAINTIFF

                                       4:20CV00064-JM-JTK

ESTELLA BLAND, et al.                                                                 DEFENDANTS

                    PROPOSED FINDINGS AND RECOMMENDATIONS

                                         INSTRUCTIONS

       The following recommended disposition has been sent to United States District Judge

James M. Moody, Jr. Any party may serve and file written objections to this recommendation.

Objections should be specific and should include the factual or legal basis for the objection. If

the objection is to a factual finding, specifically identify that finding and the evidence that supports

your objection. An original and one copy of your objections must be received in the office of the

United States District Court Clerk no later than fourteen (14) days from the date of the findings

and recommendations. The copy will be furnished to the opposing party. Failure to file timely

objections may result in waiver of the right to appeal questions of fact.

       If you are objecting to the recommendation and desire to submit new, different, or

additional evidence, and to have a hearing for this purpose before the District Judge, you must, at

the same time that you file your written objections, include the following:

       1.       Why the record made before the Magistrate Judge is inadequate.

       2.       Why the evidence proffered at the hearing before the District Judge (if such a

hearing is granted) was not offered at the hearing before the Magistrate Judge.

       3.       The detail of any testimony desired to be introduced at the hearing before the

                                                   1
          Case 4:20-cv-00064-JM Document 78 Filed 03/16/21 Page 2 of 9




District Judge in the form of an offer of proof, and a copy, or the original, of any documentary or

other non-testimonial evidence desired to be introduced at the hearing before the District Judge.

       From this submission, the District Judge will determine the necessity for an additional

evidentiary hearing, either before the Magistrate Judge or before the District Judge.

       Mail your objections and AStatement of Necessity@ to:

                                Clerk, United States District Court
                                   Eastern District of Arkansas
                              600 West Capitol Avenue, Suite A149
                                   Little Rock, AR 72201-3325

                                         DISPOSITION

I.     Introduction

       Plaintiff Willie Starr is a state inmate incarcerated at the Varner Super Max Unit of the

Arkansas Division of Correction (ADC). He filed this action pursuant to 42 U.S.C. ' 1983,

alleging deliberate indifference to his serious medical needs by Defendants. (Doc. No. 2)

Defendants Parker, Gibson, Shipman, Carroll, Washington, Jones, and Taylor were dismissed on

February 12, 2020 (Doc. No. 13). Plaintiff’s claims against Defendants Bland and Smith were

further limited by the Court on July 21, 2020, based on his failure to exhaust his administrative

remedies. (Doc. No. 57)

       This matter is before the Court on the Motion for Summary Judgment, Brief in Support,

and Statement of Facts, filed by remaining Defendants Bland and Smith (Doc. Nos. 68-70), to

which Plaintiff responded (Doc. Nos. 72-76).

II.    Facts

       Plaintiff alleged that he suffers from degenerative disc disease and has had three surgeries


                                                 2
           Case 4:20-cv-00064-JM Document 78 Filed 03/16/21 Page 3 of 9




in which rods, pins, and screws were placed in his back. (Doc. No. 2) Plaintiff also stated he suffers

from diabetes, nerve pain, and high blood pressure. The issues of his Complaint were limited by

the Court on July 21, 2020, to Defendant APN Bland’s failure to properly treat him on June 10,

2019 and June 18, 2019, and Defendant Dr. Smith’s failure to treat Plaintiff on June 21, 2019, July

19, 2019, and July 25, 2019. In addition, Plaintiff claimed both Defendants threatened to take away

his Gabapentin prescription. Plaintiff alleged Defendants deliberately denied him needed medical

care in violation of his constitutional and state law rights, and the Americans with Disabilities Act

(ADA).

III.   Summary Judgment Motion

       Pursuant to FED.R.CIV.P. 56(a), summary judgment is appropriate if the record shows that

there is no genuine issue of material fact and the moving party is entitled to judgment as a matter

of law. See Dulany v. Carnahan, 132 F.3d 1234, 1237 (8th Cir. 1997). AThe moving party bears

the initial burden of identifying >those portions of the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, which it believes

demonstrate the absence of a genuine issue of material fact.=@ Webb v. Lawrence County, 144

F.3d 1131, 1134 (8th Cir. 1998) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (other

citations omitted)). AOnce the moving party has met this burden, the non-moving party cannot

simply rest on mere denials or allegations in the pleadings; rather, the non-movant >must set forth

specific facts showing that there is a genuine issue for trial.=@ Id. at 1135. Although the facts are

viewed in a light most favorable to the non-moving party, Ain order to defeat a motion for summary

judgment, the non-movant cannot simply create a factual dispute; rather, there must be a genuine

dispute over those facts that could actually affect the outcome of the lawsuit.@ Id.


                                                  3
           Case 4:20-cv-00064-JM Document 78 Filed 03/16/21 Page 4 of 9




       In support of their arguments that they did not deny Plaintiff medical care and that he

disagrees with the type of medical care he received, Defendants present copies of Plaintiff’s

medical records and a Declaration of Dr. Gary Kerstein, the Physician at the East Arkansas

Regional Unit (EARU). (Doc. Nos. 70-1, 70-2) According to the records, a non-party sick call

nurse saw Plaintiff on May 30, 2019 for complaints that he fell twice in his cell and suffered from

back pain. (Doc. No. 70-1, p. 1) The nurse noted that Plaintiff ambulated well with a walker and

exhibited no signs of distress, that she saw no trauma to his legs or bruising or marks which may

have been caused by a fall, and she prescribed Naproxen to be taken with Tylenol. (Id.) That

nurse again saw Plaintiff at sick call on June 4, 2019 for the same complaints, but an additional

complaint of numbness in his legs and feet and worsening back pain. (Id., p. 2) The nurse noted a

steady gait with no difficulty ambulating, and that Plaintiff registered his pain at 4 out of 10. (Id.)

She educated him on getting referred to a provider for numbness (Id.) Defendant Bland saw

Plaintiff on June 10, 2019 for his numbness complaints and renewal of his hemorrhoidal cream.

(Id., p. 3) She noted that he leaned forward on his walker with no assistance, and although he said

his legs gave out on the way to the infirmary, security reported he had ambulated well the entire

way with a walker. (Id. ) Bland also noted that Plaintiff would not participate in a musculoskeletal

examination. (Id.) She prescribed the ointment he requested together with blood pressure

medication. (Id.)When he informed security that he would not be able to use the walker to get back

to his cell, they took him back in a restraint chair. (Id.) On June 18, 2019, a non-party nurse

examined Plaintiff at sick call with complaints that he lost feeling in his lower body, had no control

of his legs, increased knee and back pain, and fell in his cell. (Id., p. 4) The nurse notified

Defendant Bland of his complaints and of slight swelling on Plaintiff’s left lower extremity. (Id.)


                                                  4
           Case 4:20-cv-00064-JM Document 78 Filed 03/16/21 Page 5 of 9




Bland told her to confiscate Plaintiff’s knee brace if he no longer had a script of it, to prescribe

Naproxen for pain, and to instruct him to return to his cell and keep his feet propped up. (Id.)

Plaintiff’s script for a knee brace had expired on March 13, 2018. (Id., p. 5)

       Defendant Smith examined Plaintiff on June 21, 2019. (Id, p. 6) Plaintiff was in a

wheelchair and complained of back and knee pain and lower body numbness and requested a

shower chair. (Id.) Smith noted that Plaintiff could wiggle his toes, had well-developed

musculature with no sores or muscle issues, and concluded Plaintiff likely suffered from

degenerative disease of his lumbar spine and sciatica. (Id.) Smith denied the request for a shower

chair, noting that Plaintiff’s symptoms were inconsistent with recognizable pathology. (Id.) Smith

saw Plaintiff again at sick call on June 28, 2019, for complaints of lower back and right shoulder

pain and numbness below the waist. (Id., p. 7) Smith noted that Plaintiff could move his lower

extremities and recoiled when he palpated Plaintiff’s left ankle. (Id.) Although Plaintiff later said

the ankle was numb, Smith noted it appeared painful but that Plaintiff could flex it. (Id.) Smith

ordered blood work to determine the pathology of the swelling, and gave a verbal order for an x-

ray of Plaintiff’s lumbar spine on July 16, 2019. (Id., pp. 7-8) The x-ray report stated that Plaintiff

had intact hardware in his back and mild osteoporotic compressions involving two vertebrae, with

no clinical need for follow up. (Id., pp. 8-9) Dr. Smith saw Plaintiff at sick call on July 19, 2019

and reviewed the x-ray, noted the motor and sensory functions were intact, and concluded Plaintiff

presented no physical limitations requiring the use of a wheelchair. (Id., p. 10) He prescribed

hemorrhoidal cream and directed Plaintiff be again evaluated for a wheelchair at his next physical

exam. (Id.) Plaintiff was given a script for a walker on July 25, 2019, extending through July 23,

2020. (Id., pp. 10-11)


                                                  5
           Case 4:20-cv-00064-JM Document 78 Filed 03/16/21 Page 6 of 9




        Dr. Kerstein reviewed Plaintiff’s medical records and concluded that Bland gave

appropriate instructions to Plaintiff on June 10, 2019, and June 18, 2019, and also noted that when

Plaintiff refused Bland’s musculoskeletal exam he prevented her from rendering an objective

assessment of his physical condition. (Doc. No. 70-2, pp. 1-3) In addition, he stated that she gave

the nurse appropriate instructions on June 18, 2019, because the nurse did not note that Plaintiff

could not move, or that he appeared to have suffered any injury. (Id., p. 3) He concluded that

Bland’s instructions to retrieve the unauthorized knee brace and for Plaintiff to elevate his feet

were medically appropriate, and that he saw nothing in the records which made the knee brace an

issue. (Id.)

        Similarly, Dr. Kerstein found that Dr. Smith’s treatment of Plaintiff was medically

appropriate. (Id., p. 1) He noted that Smith conducted a thorough exam of Plaintiff on June 21,

2019 and appropriate assessed him as having degenerative disc disease and sciatica. (Id., p. 4)

Kerstein stated Smith’s findings did not justify a shower chair authorization, especially considering

the x-ray results. (Id.) Smith’s decision on June 28, 2019 to order blood work to determine the

reason for Plaintiff’s swelling was appropriate and Kerstein agreed that Plaintiff’s subjective

complaints were inconsistent with Smith’s objective findings. (Id.) Finally, Kerstein stated that

Smith’s decision to deny Plaintiff’s request for a wheelchair was well-supported, and he noted that

Smith did authorize Plaintiff to have a new walker on July 25, 2019. (Id., p. 6 ) Kerstein stated that

nothing in the records reflected that Smith ever determined Plaintiff needed an x-ray during either

of the June encounters and that Plaintiff received both Gabapentin and hemorrhoid ointment during

the relevant time periods. (Id. )

        In his responses, Plaintiff stated that both Defendants intentionally and callously denied


                                                  6
          Case 4:20-cv-00064-JM Document 78 Filed 03/16/21 Page 7 of 9




him medical treatment and that he suffered from pain since May 2019. He stated Defendants

deprived him of any type of medical examination and care, and that just a few pills were not

treatment or care. Defendants also denied him a handicap cell, use of a wheelchair and an x-ray.

He stated he is not suing Defendant Smith for not giving him an x-ray, but that he sued both

Defendants for violating his constitutional rights in numerous respects over the course of several

years. He disputes that he was able to ambulate with a walker in June and July 2019, claims Dr.

Smith and a nurse routinely were high on drugs, and that Defendant Bland was an alcoholic. He

stated he sued Defendants based on their lack of care from May 21, 2019, until the date he filed

his Complaint, on January 15, 2020.

       To support a claim for an Eighth Amendment violation, Plaintiff must prove that Defendant

acted with deliberate indifference to a serious medical need. Farmer v. Brennan, 511 U.S. 825, 834

(1994). However, even negligence in diagnosing or treating a medical condition does not constitute

a claim of deliberate indifference. Estelle v. Gamble, 429 U.S. 97, 105-06 (1976). Rather, the

Aprisoner must show more than negligence, more even than gross negligence, and mere

disagreement with treatment decisions does not rise to the level of a constitutional violation,@

Estate of Rosenberg v. Crandell, 56 F.3d 35, 37 (8th Cir. 1995). See also Smith v. Marcantonio,

910 F.2d 500, 502 (8th Cir. 1990) (holding that a mere disagreement with a course of medical

treatment is insufficient to state a claim for relief under the Eighth Amendment). Furthermore,

prison physicians are entitled to exercise their medical judgment, and Ado not violate the Eighth

Amendment when, in the exercise of their professional judgment, they refuse to implement a

prisoner=s requested course of treatment.@ Long v. Nix, 86 F.3d 761, 765 (8th Cir. 1996). In

addition, an inmate who complains that a delay in medical treatment constitutes a constitutional


                                                7
            Case 4:20-cv-00064-JM Document 78 Filed 03/16/21 Page 8 of 9




violation must provide Averifying medical evidence@ in the record to establish the detrimental effect

of the delay, in order to succeed on his claim. Beyerbach v. Sears, 49 F.3d 1324, 1326 (8th Cir.

1995) (overruled in part on other grounds). Finally, A[i]n the face of medical records indicating

that treatment was provided and physician affidavits indicating that the care provided was

adequate, an inmate cannot create a question of fact by merely stating that [he] did not feel [he]

received adequate treatment.@ Dulany, 132 F.3d at 1240.

         Plaintiff has provided no evidence, especially in the face of the medical records, to show

that Defendants violated his constitutional rights by acting with deliberate indifference to his

serious medical needs. His complaint is a disagreement with the type of medical care provided,

which does not support a constitutional claim for relief. Long, 83 F.3d at 765. Plaintiff was seen

often, and the medical records show that many times when nurses visited him in his cell between

May, 2019, and July, 2019, he voiced no complaints. (Doc. No. 70-1) The medical records also

show that Defendants never ceased his prescriptions for Gabapentin or hemorrhoidal ointments,

which were his major complaints.

         The Court also finds his ADA and state law negligence claims should be dismissed.

Claims under the ADA cannot be based on medical treatment decisions, and are properly

dismissed for failure to state a claim. See Burger v. Bloomberg, 418 F.3d 882, 883 (8th Cir.

2005). And, the Court declines to exercise supplemental jurisdiction of Plaintiff’s state law

claims, given dismissal of his federal claims. McLaurin v. Prater, 30 F.3d 982, 984-94 (8th Cir.

1994).

IV.      Conclusion

         IT IS, THEREFORE, RECOMMENDED that:


                                                 8
             Case 4:20-cv-00064-JM Document 78 Filed 03/16/21 Page 9 of 9




       1)       Defendants’ Motion for Summary Judgment (Doc. No. 68) be GRANTED;

       2)       Plaintiff’s constitutional and ADA claims against them be DISMISSED with

prejudice;

       3)       Plaintiff’s state law claims be DISMISSED without prejudice.

       IT IS SO RECOMMENDED this 16th day of March, 2021.




                                            _________________________________
                                            JEROME T. KEARNEY
                                            UNITED STATES MAGISTRATE JUDGE




                                               9
